Exhibit 10.61
THIRD SUPPLEMENTAL INDENTURE
               THIRD SUPPLEMENTAL INDENTURE, dated as of June 23, 2008 (this
“Third Supplemental Indenture”), between TAL Advantage I LLC, a limited
liability company organized under the laws of Delaware (the “Issuer”) and U.S.
Bank National Association, a national banking association organized under the
laws of the United States, as indenture trustee (the “Indenture Trustee”).
               WHEREAS, the Issuer and the Indenture Trustee are parties to an
amended and restated indenture, dated as of April 12, 2006, as amended, modified
or supplemented from time to time in accordance with its terms (the
“Indenture”), providing, among other things, for the authentication, delivery
and administration of the Notes described therein;
               WHEREAS, pursuant to Article X of the Indenture and subject to
certain conditions stated therein, the Issuer and the Indenture Trustee may
enter into a supplemental indenture in order to amend the Indenture; and
               WHEREAS, the Issuer desires to amend the Indenture in accordance
with the terms and conditions set forth below;
               NOW THEREFORE, in consideration of the foregoing premises, the
parties mutually agree as follows:
ARTICLE I
Definitions
          SECTION 1.1. Defined Terms. Terms for which meanings are provided in
the Indenture are, unless otherwise defined herein or the context otherwise
requires, used in this Third Supplemental Indenture with such meanings.
ARTICLE II
Amendments to the Indenture
          SECTION 2.1. Subject to the satisfaction of the conditions specified
in Article III below and effective as of the Third Supplemental Indenture
Effective Date (as defined herein), the Indenture shall be amended as follows:
     (a) Amendments to Appendix A to the Indenture (Master Index of Defined
Terms).
          (i) Definition of Consolidated Subsidiaries. The following defined
term is hereby inserted in Appendix A to the Indenture:
“Consolidated Subsidiaries: This term shall have the meaning given to such term
in the Credit Agreement, as in effect on the Closing Date for the Series 2005-1
Supplement.”
          (ii) Definition of Consolidated Tangible Net Worth. The definition of
“Consolidated Tangible Net Worth” is hereby deleted in its entirety and replaced
with the following:

 



--------------------------------------------------------------------------------



 



“Consolidated Tangible Net Worth. As of any date of determination with respect
to a Person, the excess of: (a) the tangible assets of such Person and such
Person’s Consolidated Subsidiaries calculated in accordance with GAAP plus the
aggregate amount of Consolidated Funded Debt of the type specified in clause
(3) of the definition of Consolidated Funded Debt, over (b) all Indebtedness of
such Person and its Consolidated Subsidiaries; provided, however, that (i) in no
event shall there be included in the above calculation any intangible assets
such as patents, trademarks, trade names, copyrights, licenses, goodwill,
organizational costs, amounts relating to covenants not to compete, or any
impact from applications of FASB 133, (ii) securities included as such
intangible assets shall be taken into account at their current market price or
cost, whichever is lower, and (iii) in no event shall there be included in the
above calculation, as of any date of determination, any assets or obligation
arising under any interest rate hedging or under any similar type of agreement
to the extent of the amount due to or by such Person if such agreement were to
be terminated on such date of determination.”
     (b) For the avoidance of doubt, to the extent that any term set forth in
Appendix A to the Indenture is defined by reference to the definition of such
term in the Credit Agreement and to the extent the definition of such term in
the Credit Agreement includes the term “Consolidated Tangible Net Worth,” the
term “Consolidated Tangible Net Worth” shall be deemed to have the definition
set forth in Section 2.1(a)(ii) of this Third Supplemental Indenture.
ARTICLE III
Conditions Precedent
          SECTION 3.1. This Third Supplemental Indenture shall become effective
as of the date upon which the following conditions precedent shall be satisfied
(the “Third Supplemental Indenture Effective Date”):
     (a) execution and delivery of this Third Supplemental Indenture by the
parties hereto, with the executed consent of Financial Guaranty Insurance
Company as the Control Party;
     (b) delivery to the Indenture Trustee of an Opinion of Counsel pursuant to
Section 1003 of the Indenture, stating that all conditions precedent for the
execution of this Third Supplemental Indenture have been satisfied;
     (c) written notification from each Rating Agency that the execution of this
Third Supplemental Indenture (as it relates to the amendments set forth in
Section 2.1 herein) will not result in the reduction or withdrawal of its
then-current rating of any Series of Notes then Outstanding including any
underlying rating in respect of such Series of Notes issued to a Series Enhancer
without giving effect to the related Series Enhancement;
     (d) execution by the Issuer of an Officer’s Certificate to the effect that
this Third Supplemental Indenture is being entered into without the consent of
Noteholders in order to make provisions with respect to matters or questions
arising under the Indenture substantially in the form of the Officer’s
Certificate attached as Exhibit A hereto; and
     (e) satisfaction of the conditions to effectiveness set forth in the Letter
Agreement, dated as of the date hereof, by and among the Issuer and Financial
Guaranty Insurance Company.

2



--------------------------------------------------------------------------------



 



ARTICLE IV
Miscellaneous
          SECTION 4.1. Limitation of Right. Except as expressly set forth in
this Third Supplemental Indenture, this Third Supplemental Indenture shall be
binding upon the Issuer, the Noteholders and their respective successors and
permitted assigns and shall not inure to the benefit of any Person other than
the parties hereto, the Noteholders and the Manager as provided herein.
Notwithstanding the previous sentence, the parties hereto, the Seller and the
Manager acknowledge that each Hedge Counterparty and any Series Enhancer for a
Series of Notes is an express third party beneficiary hereof entitled to enforce
its rights hereunder as if actually a party hereto.
          SECTION 4.2. Successors and Assigns. All provisions of this Third
Supplemental Indenture shall bind the parties hereto and their permitted
successors and assigns and inure to the benefit of their respective successors
and assigns, whether so expressed or not.
          SECTION 4.3. Governing Law. THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE
CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          SECTION 4.4. Severability Clause. In case any provision in this Third
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability.
          SECTION 4.5. Ratification of Indenture; Third Supplemental Indenture
Part of Indenture. Except as expressly supplemented hereby, the Indenture is in
all respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Third Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Noteholder of
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.
          SECTION 4.6. Counterparts. The parties hereto may sign one or more
copies of this Third Supplemental Indenture in counterparts, all of which
together shall constitute one and the same agreement.
          SECTION 4.7. Headings. The headings of the Articles and the Sections
in this Third Supplemental Indenture are for convenience of reference only and
shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

              TAL ADVANTAGE I LLC, as Issuer
 
       
 
  By:   TAL International Container Corporation, its
manager
 
         
 
  By:    
 
       
 
      Name:
 
      Title:

TAL Advantage I LLC Third Supplemental Indenture

S-1



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
   as Indenture Trustee
      By:             Name:           Title:        

TAL Advantage I LLC Third Supplemental Indenture

S-2



--------------------------------------------------------------------------------



 



Consented to as of the date first above written:
FINANCIAL GUARANTY INSURANCE COMPANY,
     as Series Enhancer (Series 2005-1 and Series 2006-1) and Control Party

         
By:
   
 
Name:      
 
  Title:      

TAL Advantage I LLC Third Supplemental Indenture

S-3